Citation Nr: 0910600	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to July 
1963, and from September 1964 to September 1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
sought. 

In June 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. The Board 
remanded this case to the RO (via the Appeals Management 
Center (AMC)) in August 2005, and appeal has since returned 
for further review.

As an additional preliminary matter, the Veteran in his 
August 2005 statement raised the issue of entitlement to 
service connection for chronic lymphocytic leukemia. This 
issue has not been appealed to the Board, or for that matter 
adjudicated by the RO in the first instance. Thus, the claim 
is referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

The preponderance of the evidence weighs against the finding 
of a current medical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim presently being decided through VCAA 
notice correspondence dated August 2005 and November 2006. 
The December 2003 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the November 
2008 Supplemental SOC (SSOC) provided notice concerning both 
the disability rating and effective date elements of a 
pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice did not precede the May 2003 rating decision on 
appeal. However, the Veteran has had an opportunity to 
respond to the relevant VCAA notice correspondence in advance 
of the November 2008 SSOC readjudicating his claim. During 
this timeframe the Veteran underwent an October 2008 VA 
psychiatric examination to determine the exact clinical 
diagnosis that was warranted. There is no indication of any 
further available evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), service personnel records, and VA outpatient 
treatment records. In support of his claim, the Veteran has 
provided several personal statements. He has testified during 
a June 2005 videoconference hearing before the undersigned. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis

As the most detailed and comprehensive medical evaluation of 
record for purpose of clarifying the diagnosis of a 
psychiatric disorder rules out a current clinical diagnosis 
of PTSD, the Board is denying the claim on appeal. 

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2008).  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f). 

The third prong of the test for service connection for PTSD 
is consistent with fundamental law regarding compensation for 
service-related incidents:  the claimant must have a 
"disability" within the meaning of the law. By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Records of VA outpatient treatment indicate on an October 
2003 mental health telephone consultation the Veteran had a 
positive result on a two-item depression screen. The Veteran 
described symptoms of depressed mood, loss of 
interest/pleasure, difficulty staying asleep, and fatigue. A 
PTSD screening was positive, based on a description of 
flashbacks and intrusive memories of prior events. There were 
negative results on evaluation for dysthymia, anxiety, and 
panic disorder. 

On a December 2004 VA psychiatric evaluation the Veteran 
reported he had been diagnosed with PTSD with nightmares and 
given prescription medication. On examination he was well-
groomed, not agitated or in distress, and cooperative and 
interacting appropriately. Speech was clear and coherent. 
Mood was easygoing, not depressed or anxious, and affect was 
congruent. There were no suicidal or homicidal thoughts, 
psychotic indicators, or gross cognitive deficits. The 
diagnosis was nightmare disorder due to PTSD. A July 2005 
psychiatry medication management note indicated that the 
Veteran still experienced symptoms and signs of PTSD. There 
were no psychotic indicators or cognitive impairment. The 
diagnosis was PTSD.



As alleged stressors in support of his clam the Veteran has 
described two incidents that occurred while he was stationed 
on U.S.S. Sacramento. The first claimed stressor is that 
while he was driving a forklift truck on board ship, carrying 
a pallet of food for the U.S.S. Enterprise, a helicopter that 
was picking up a pallet of bombs dropped the bombs and they 
almost hit the deck of the ship. The Veteran states that the 
bombs fell into the nearby water but no more than 25 to 30 
feet away from him. He indicates that this incident occurred 
between November 15 and December 15, 1965. 

The second incident is that in December 1965 he and his crew 
mates were awakened during the middle of the night. They were 
tasked to ensure that no one had fallen overboard, as a night 
watchman had heard people yelling for help. The Veteran 
states that they later discovered that a civilian cargo ship 
had sunk and as a result there were people in the water both 
alive and dead. He indicates that he had to help with some of 
the dead that were brought on board the U.S.S. Sacramento.

A July 2007 report from the United States Armed Services 
Center for Unit Records Research (CURR) indicates that on 
review of the 1965 command history for the U.S.S. Sacramento, 
the ship came to the aid of the stricken vessel U.S.S. 
Impala, a Panamanian freighter, in search of survivors. Deck 
logs revealed that from December 19th to 21st, 1965, the ship 
remained in the South China Sea, rescuing survivors and 
remains with the aid of two helicopters and rescue ships. The 
command history and deck logs did not document the personnel 
that handled the remains of the U.S.S. Impala.

The Veteran underwent a VA examination by a psychologist in 
October 2008.     The examiner's review of medical records 
provided no indication of mental health problems treated 
while in the military. The Veteran was first seen by VA 
psychiatrists in June 2004 who later diagnosed PTSD. On 
mental status evaluation the Veteran was fully oriented and 
maintained appropriate eye contact. Speech was of normal 
rate, volume and prosody. Speech content and process was 
logical and coherent, with no evidence of thought disorder. 
There was no delusional content expressed. The Veteran 
described his mood as aggravated with VA and the benefit 
application process. The VA examiner conducted an in-depth 
assessment of whether the Veteran had PTSD in view of the 
complete DSM-IV criteria, and assigned a numerical score to 
the individual components of each criterion. The Veteran 
complained of other mental health symptoms including 
depression and poor sleep. He had no symptoms of mania or 
psychosis. There was no history of legal problems or 
interpersonal violence. He had no prior inpatient psychiatric 
hospitalizations. 

The VA examiner determined that based on the signs, symptoms, 
and occupational and social functioning described, the 
Veteran did not meet the clinical criteria for PTSD. The 
diagnostic status was listed as "no diagnosis or condition" 
on either Axis I or Axis II. The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65 because of the 
low number, frequency and intensity of symptoms associated 
with minimal reduction of social, vocational, and mental 
functioning. 

The examiner explained that although the Veteran reported 
exposure to trauma during service, he did not meet the 
criteria for PTSD. Specifically, he did not describe 
incidents of persistent avoidance of stimula associated with 
the trauma and numbing of general responsiveness. In 
addition, although his current report of symptoms was 
consistent with symptoms reported during previous 
evaluations, he did not describe the necessary impairment in 
social, occupational, or other important areas of functioning 
for a formal diagnosis of PTSD.

The competent and probative evidence on the balance is 
against finding that a current clinical diagnosis of PTSD is 
warranted. The October 2008 VA examination report for the 
reasons indicated below offers the most persuasive medical 
assessment. Considering the relevant evidence on this subject 
there are the VA outpatient records of a positive screening 
for PTSD, and psychiatric treatment for symptoms attributed 
to PTSD over the ensuing year, but which must be reviewed in 
context of the overall evaluation history. Where there are 
conflicting medical pronouncements on an issue such as proper 
diagnosis the Board has the province to weigh the evidence at 
hand, and if sufficiently addressing the issue, to find one 
opinion to be the more probative. See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances); Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998). This 
determination necessarily involves such factors as having 
reviewed the veteran's claims file, the thoroughness of the 
examination, and the examiner's skill and knowledge to offer 
an informed opinion. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). See 
also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).

The October 2008 VA examination report in stating an opinion 
on the matter of a PTSD diagnosis followed a clinical 
interview with the Veteran, analysis of his psychiatric 
treatment history, and an exhaustive consideration of each 
constituent element necessary to establish a PTSD diagnosis. 
The examiner found that in several essential areas the 
Veteran did not show the types of behavior that would 
correspond to a PTSD diagnosis under the DSM-IV. Rather, in 
the diagnostic assessment the examiner did not indicate a 
current psychiatric disorder of any form. While the Board is 
mindful of the October 2003 mental health record this was 
essentially a positive screening for PTSD pending further 
investigation and was conducted by a more limited telephone 
consultation. The subsequent VA psychiatric treatment for 
PTSD and its symptoms offers more a consistent statement of 
PTSD as a clinical diagnosis, but the primary purpose of this 
course of treatment nonetheless appears to have been 
medication management. The October 2008 VA compensation and 
pension examination was intended to conclusively determine 
diagnosis, including based on the opportunity to have 
reviewed the VA outpatient history, and found that the 
relevant clinical criteria were not met.

On this basis, the conclusion of the October 2008 VA examiner 
should be ascribed a greater degree of probative weight on 
the question of the proper diagnosis in this case. Thus, the 
medical evidence is against concluding that the Veteran 
currently has PTSD. Under VA law, the initial criterion to 
establish service connection is competent evidence that the 
veteran has the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski,     2 Vet. App. 141, 
144 (1992). See, too, Degemetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). Since the competent evidence of record does 
not establish a current disability, the claim cannot be 
substantiated. The distinct issue of whether there is a 
verified stressor from service does not require further 
discussion, inasmuch as a diagnosis of PTSD has not been 
demonstrated. While there is some indication from the July 
2007 CURR report of search and rescue operations consistent 
with what the Veteran has described, even provided there were 
a clearly verified stressor of record, a valid claim for 
service connection in all instances requires evidence of the 
current disability claimed. The question of whether there is 
a confirmed stressor that would support a clinical diagnosis 
of PTSD, as required under 38 C.F.R. § 3.304(f), does not 
warrant consideration. 

In determining the degree of weight and evidence that may be 
placed upon the VA medical opinion evidence in this case, the 
Board has also taken into account the points raised by the 
Veteran's designated representative on the validity of 
examination findings. His representative contends that 
another examination is required with a licensed psychologist 
affording the Veteran the Mississippi Scale for Combat-
Related PTSD. Initially, the Board notes that the above 
examination was in fact completed by a licensed psychologist 
as indicated on the examination report. Pursuant to VBA Fast 
Letter 06-03 (Mar. 15, 2006) this is a qualified treatment 
provider to conduct an initial mental disorder examination. 
Additionally, while the Board acknowledges the value of 
completing preliminary assessments and test procedures before 
reaching a diagnosis, there is no indication that applying 
the Mississippi Scale for Combat-Related PTSD would have 
significant benefit in this instance as the Veteran's claimed 
stressor does not have a basis in participation in combat 
while he was stationed aboard the U.S.S. Sacramento.

Accordingly, the most probative evidence weighs against a 
diagnosis of PTSD. The finding of a current diagnosis must be 
determined based on the medical evidence, and cannot be 
resolved as a matter of lay statement or observation without 
a consistent medical opinion. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). The preponderance of the competent evidence is 
therefore unfavorable to the outcome of the claim for service 
connection for PTSD. Under these circumstances, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


